Lundberg Stratton, J.,
dissenting. I disagree with the majority’s conclusion that property may be annexed through “emergency” legislation not subject to a referendum. I believe that allowing such a process deprives Ohio citizens of their right to a referendum provided under Section If, Article II of the Ohio Constitution.
This case presents a clear example of how such an interpretation can lead to an abuse of this important right. In this case, the Board of Commissioners of Madison County had approved two petitions annexing land to the city of London and the London City Counsel passed two ordinances accepting the annexations. Referendum petitions were timely filed. The city of London then repealed the two annexation ordinances, and passed them again as “emergency legislation,” thereby circumventing the referendum attempt. It is difficult for me to imagine a more deliberate attempt.to thwart a constitutional right. I fear that the majority’s approval of this procedure will provide a road map to each municipality in the future to avoid referendums when they have been filed, as we set forth no guidelines or exceptions for allowing such circumvention but rather grant wholesale approval to the emergency process.
I believe that R.C. 709.10, as a special provision relating to annexation, clearly controls over R.C. 731.30, a general provision relating to ordinances. See Tamele v. Brinkman (1972), 30 Ohio Misc. 49, 53, 59 O.O.2d 292, 294, 284 N.E.2d 210, 213. Therefore, I believe that R.C. 709.10 allows voters time to vote on a referendum even in the face of emergency legislation to annex property. Navarre v. Massillon (Aug. 4, 1997), Stark App. No. 96-CA-0426, unreported.
R.C. 731.30 allows emergency measures “necessary for the immediate preservation of the public peace, health, or safety * * (Emphasis added.) Appellee, the city of London, presented no evidence as to why an emergency ordinance was necessary, nor can I envision any scenario where it would be. The process of land development and transfer are slow and deliberate events, sometimes taking years. What scenario could possibly be such a dire emergency that it cannot wait an additional thirty days?
R.C. 709.10 states:
“The annexation shall become effective thirty days after the passage of the resolution or ordinance by the legislative authority of the municipal corporation accepting annexation, provided that if the resolution or ordinance is subjected to a referendum, the annexation, if approved by the electors, shall become effective thirty days after such approval.”
*145There is nothing in this statute that speaks to emergency legislation. To allow R.C. 731.30 to trump R.C. 709.10 violates Section If, Article II of the Ohio Constitution, which states:
“The initiative and referendum powers are hereby reserved to the people of each municipality on all questions which such municipalities may now or hereafter be authorized by law to control by legislative action; such powers shall be exercised in the manner now or hereafter provided by law.”
I do not believe that the General Assembly can use the phrase “provided by law” to circumvent or abrogate the constitutional right to referendum afforded in Section If, Article II of the Ohio Constitution. Nor do I believe that the General Assembly intended R.C. 731.30 to be used to do so. The right of referendum “reserved to the people of each municipality” is mere illusion if every time a referendum petition challenging an annexation is filed, a municipality can repeal the annexation legislation and pass identical “emergency” legislation, free from the reach of the referendum.
As the court in Navarre stated:
“[0]ne of the most inviolate rules of any court is to construe statutes in such a manner as to avoid foreclosing the rights of voters to make their will known to their legislators.” Id. at 4.
The majority forecloses that right by its judgment. Therefore, I respectfully dissent.
Pfeifer, J., concurs in the foregoing dissenting opinion.